MISSOURI COURT OF APPEALS
                          WESTERN DISTRICT

    NATALIE MCKINNEY,                           )
                                                )   WD81339
                       Respondent,              )
      v.                                        )   OPINION FILED:
                                                )
    CITY OF KANSAS CITY,                        )   March 5, 2019
    MISSOURI, ET AL.,                           )
                                                )
                        Appellant.              )


             Appeal from the Circuit Court of Jackson County, Missouri
                       Honorable James Dale Youngs, Judge

                              Before Division Two:
     Cynthia L. Martin, P.J., Victor C. Howard, and Thomas H. Newton, JJ.



           The City of Kansas City, Missouri appeals a Jackson County Circuit Court

judgment entered on a jury verdict, awarding Ms. Natalie McKinney $220,214.55

for a hostile work-environment claim under the Missouri Human Rights Act

(MHRA). The City argues that Ms. McKinney failed to present a submissible

case and challenges the trial court’s admission of “me-too” witness testimony.

We affirm. 1


1
  Ms. McKinney has filed a motion for an award of attorney fees incurred since the trial court’s
judgment was entered in September 2017. Because we grant that motion, we also remand for her to
submit her final costs and fees to the circuit court.
       Ms. McKinney, an African-American woman, began working for the City

in 2005 at its hazardous waste facility and was terminated in January 2015. 2

During the last eight years of employment, she worked in the City’s Industrial

Waste Department under three different supervisors. Her final supervisor, Ms.

Sherri Irving, a Caucasian woman, began her tenure in the department by

announcing in the presence of several African-American employees that “she

was driving the bus and if [the employees] didn’t like the way she was driving .

. . [they] could sit in the back or get off.” The trial court allowed, as background,

evidence about a number of time-barred incidents on which Ms. McKinney relied

to prove her race-discrimination case.                 These incidents involved unusually

prolonged efforts to be re-classified and paid according to extra work performed,

discrimination complaints that languished in the City’s Equal Employment

Opportunity (EEO) office or remained unaddressed, a denied promotion,

changed work hours and duties, and an altered performance evaluation. Evidence

about incidents that were not time-barred included that Ms. McKinney was

denied a promotion for a supervisory position that fit her job responsibilities and

experience, but included specifications that appeared to fit Ms. Irving’s

qualifications, including supervisory experience, which Ms. McKinney lacked. 3



2
 We view the facts in the light most favorable to the verdict. Diaz v. Autozoners, LLC, 484 S.W.3d
64, 71 n.2 (Mo. App. W.D. 2015) (citation omitted).
3
  The Caucasian man who wrote the job description and offered the position to Ms. McKinney’s
supervisor testified that he did so without an interview, because he knew the supervisor, having worked
with her for about a year, and she was the only eligible applicant . Ms. Irving began her tenure with
Kansas City in January 2013.

                                                  2
In addition, Ms. Irving denied Ms. McKinney’s request for unpaid leave, despite

working to accommodate other employees who requested leave but lacked the

time available to take such leave, and Ms. McKinney was unable to secure the

approvals she needed for an unpaid leave from the City’s human resources

department on the eve of departure. When Ms. McKinney returned from the

unapproved leave, a cruise that a prior supervisor had approved months before

the trip, she was subject to termination proceedings and was ultimately

terminated for insubordination. This sanction was imposed despite the lack of a

formal leave policy for exempt employees such as Ms. McKinney in the

Industrial Wastewater Department and a progressive discipline policy that

recommends termination only after a number of unscheduled absences. 4

       Ms. McKinney filed discrimination claims with the Missouri Commission

on Human Rights, which issued a right to sue letter in November 2015. She

timely filed a petition in Jackson County Circuit Court including claims of race

discrimination, a hostile work environment, and retaliation, and seeking

compensatory and punitive damages. Over the City’s objections, the trial court

allowed the jury to hear certain “me-too” testimony from witnesses who had also

alleged experiencing workplace discrimination, albeit in other city departments,

and, when they filed complaints with the City’s EEO office, investigation of their


4
 The City argues in its reply brief that Ms. McKinney’s counsel conceded on the record that a city -
wide attendance policy applied to all employees, but we do not see that counsel made any concession
about the lack of a leave policy for exempt employees, like Ms. McKinney, in her sp ecific department.
We ignore all contrary evidence and inferences in addressing a challenge to the sufficiency of the
evidence.

                                                  3
complaints was mostly negligible or delayed, if it occurred at all. 5 Although the

trial court denied the City’s motions for directed verdict after the close of Ms.

McKinney’s evidence and at the close of all the evidence, it explained at some

length that, while it would allow the jury to consider each of Ms. McKinney’s

race-related claims, most of the evidence of conduct or incidents occurring

before February 2014 were not actionable under her race-discrimination and

retaliation theories as time-barred and did not fall within the continuing-violation

exception. It had allowed the evidence, however, as “admissible background

evidence on Ms. McKinney’s timely claims.” Regarding Ms. McKinney’s hostile

work-environment claim, however, the trial court found that whatever happened

before February 2014 “that involved Ms. McKinney is subject to the cont inuing

violation theory.” The jury returned a verdict in Ms. McKinney’s favor solely

on her hostile work-environment claim and awarded her $62,000 in



5
  Addressing the City’s second motion in limine, the trial court acknowledged the significant ways in
which these witnesses’ experiences differed from Ms. McKinney’s but said the following in addressing
the similarities:

         . . . their situations are similar in that each of them alleges that when they believe
       they were subjected to wrongful conduct, either discriminatory or harassment on the
       basis of some protected status, they made complaints to the EEO Department or Human
       Relations and requested that those allegations be investigated. Their allegations are
       that those complaints fell on deaf ears. There was no investigation. There was no
       follow-up. The complaints went unheeded. And I think at least in one situation their
       claim was rerouted back to their managers who then subjected them to further
       harassment as a result.

         So to my way of reviewing what I have in front of me right now, I believe that these
       witness’s [sic] testimony as to their complaints to HR, to use that phrase generally, of
       their belief that they were being unlawfully or unfairly discriminated against and their
       allegation that HR did nothing to either investigate or t ry to resolve their complaints
       are all logically relevant to the Plaintiff’s claim that the City did the same thing when
       she complained to them about the fact that she was being mistreated.

                                                  4
compensatory damages. The trial court denied the City’s post-trial motions for

judgment notwithstanding the verdict and for new trial. The City had argued that

Ms. McKinney failed to make a submissible case and that the trial court erred in

allowing “me-too” witness testimony. The trial court added attorney fees, costs,

and interest to the verdict. The City timely filed this appeal.

                                 Legal Analysis

      In the first point, the City argues that the trial court erred in denying its

motions for directed verdict and judgment notwithstanding the verdict as to the

hostile work-environment claim, because the case was not submissible in that

“timely, probative facts supporting that [t]he conduct was objectively and

subjectively severe or pervasive harassment so as to constitute an abusive

working environment” were absent.         To determine whether a plaintiff has

presented a submissible case “by offering evidence to support every element

necessary for liability,” the evidence is viewed “in the light most favorable to the

jury’s verdict, giving the plaintiff the benefit of all reasonable inferences and

disregarding evidence and inferences that conflict with that verdict.” Moody v.

Kansas City Bd. of Police Comm'rs, 539 S.W.3d 784, 791 (Mo. App. W.D. 2017)

(citation omitted). “Whether the plaintiff made a submissible case is a question

of law that this Court reviews de novo.” Newsome v. Kansas City, Mo. Sch. Dist.,

520 S.W.3d 769, 775 (Mo. banc 2017) (citation omitted).            We reverse for

insufficient evidence, “only where there is a complete absence of probative fact

to support the jury’s conclusion.” Moody, 539 S.W.3d at 791.

                                         5
      The City challenges the sufficiency of the evidence solely as to the fourth

of five elements of a hostile work-environment claim, that is, whether “a term,

condition, or privilege of h[er] employment was affected by the harassment.”

Alhalabi v. Mo. Dep't of Nat. Resources, 300 S.W.3d 518, 527 (Mo. App. E.D.

2009). “Discriminatory harassment affects a term, condition, or privilege of

employment if it is sufficiently severe or pervasive enough to alter the conditions

of a plaintiff[’]s employment and create an abusive working environment.” Id.

“The conduct must be sufficient to create a hostile work environment, both as it

was subjectively viewed by the plaintiff and as it would be objectively viewed

by a reasonable person.” Id.; see also Fuchs v. Dep't of Revenue, 447 S.W.3d
727, 732 (Mo. App. W.D. 2014) (stating that a claimant may also demonstrate

that a term, condition, or privilege of employment has been affected “by proof

of a specific, discrete adverse employment action[]”).        “Once evidence of

improper conduct and subjective offense is introduced, it is largely up to the jury

to determine if the conduct rose to the level of being abusive.”           Diaz v.

Autozoners, LLC, 484 S.W.3d 64, 84 (Mo. App. W.D. 2015) (citations omitted).

When we assess “the hostility of an environment, we look to the totality of the

circumstances.” Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238, 245 (Mo.

App. E.D. 2006).

      The City first argues that this Court must disregard certain evidence in

assessing whether Ms. McKinney introduced sufficient evidence to prov e that

“the conduct was objectively and subjectively severe or pervasive harassment so

                                         6
as to constitute an abusive working environment.” It contends, without any legal

support, that this Court must ignore evidence pertaining to (1) discrete events

that are not actionable because they happened before February 2014 or (2) claims

on which the City prevailed. While we agree that certain discrete events are not

actionable because they occurred outside the statutory time limit, “prior acts may

be used as background evidence in support of a timely claim.” Tisch v. DST Sys.,

Inc., 368 S.W.3d 245, 254 (Mo. App. W.D. 2012) (citing Nat'l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 113 (2002) (stating that “[e]ach discrete

discriminatory act starts a new clock for filing charges alleging that act” but that

the statute does not “bar an employee from using prior acts as background

evidence in support of a timely claim.”)).     And this was exactly the basis on

which the trial court ruled that the jury could consider the evidence with respect

to Ms. McKinney’s hostile work-environment claim. Thus, in analyzing the

totality of the circumstances, we will consider evidence of otherwise

unactionable conduct and events as background or under the continuing-violation




                                         7
doctrine. 6     As well, when we are asked to consider whether a case was

submissible, we assess the evidence when it was submitted to the jury and not in

light of a later-occurring verdict. See Sanders v. Ahmed, 364 S.W.3d 195, 207

(Mo. banc 2012) (observing that question of submissibility “both at trial and on

appeal” depends on the evidence of record at the point motion is made and

stating, “A motion for directed verdict at the close of all evidence becomes the

meaningful motion to preserve the issue as it presented itself to the trial court at

that time, prior to submission to the jury.” (emphasis added)); see also Tisch,
368 S.W.3d at 253 (ruling that in analyzing propriety of lower court’s summary -

judgment ruling, this Court was “not authorized to factor the subsequent jury

verdict into [its] review”). It is only to preserve a submissibility question for


6
 We have explained the “continuing violation” theory applicable t o discrimination claims brought
under the MHRA as follows:

         Section 213.075 requires any person claiming to be aggrieved by an unlawful
        discriminatory practice to file a written verified complaint with the MCHR [Missouri
        Commission on Human Rights] within 180 days of the alleged act of discrimination.
        However, the timely filing requirement is subject to the principles of waiver, estoppel,
        and equitable tolling, including the “continuing violation” theory exception.
        Conversely, these equitable doctrines are to be applied sparingly in determining
        whether a charge of discrimination was timely filed.

          Under the “continuing violation” theory, a plaintiff may pursue a claim for an event
        that occurred prior to the 180-day statute of limitations for filing a claim of
        discrimination with the MCHR if the plaintiff can demonstrate that the event is part of
        an ongoing practice or pattern of discrimination by the employer. To take advantage
        of the “continuing violation” theory, a plaintiff must (i) demonstrate that at least one
        act occurred within the filing period; and (ii) show that the current claim of
        discrimination is part of a series of interrelated events, rather than isolated or sporadic
        acts of intentional discrimination. If the plaintiff proves both, then the 180-day filing
        period becomes irrelevant . . . and he may then offer evidence of the entire continuing
        violation.

Tisch v. DST Sys., Inc., 368 S.W.3d 245, 252 (Mo. App. W.D. 2012) (citations omitted). Here, the
alleged discriminatory termination fell within the statute of limitations, and, as discussed further below,
the other events, involving a small number of individuals as well as the City’s EEO office, were not
isolated or sporadic acts.

                                                    8
review that the party “who has moved for a directed verdict may move to have

the verdict and any judgment entered thereon set aside and to have judgment

entered in accordance with the motion for a directed verdict.” Rule 72.01(b).

See also Sanders, 364 S.W.3d at 207-08 (“After verdict, of course, a motion for

JNOV also is required to preserve the issues raised for appeal.”). That the jury

found in the City’s favor on two of Ms. McKinney’s claims is irrelevant to our

determination about the case’s submissibility, which we assess on the basis of

the evidence introduced before the motion for directed verdict was filed.

      The specific conduct and events about which Ms. McKinney introduced

evidence include the following:

   (1) Noticing that she was performing a significant amount of additional work

      in 2010-2012 due to her supervisor’s medical absences, Ms. McKinney

      requested a desk audit that was conducted in May 2012 to determine

      whether her position should be reclassified and her salary increased. The

      completed and signed audit, which recommended a reclassification/

      promotion, sat on the director’s desk (Mr. Terry Leeds) until it was finally

      approved months later, following an EEO investigation, in March 2013.

   (2) In August 2012, Ms. McKinney filed a complaint about the delay in

      implementing the reclassification with the City’s EEO office. No contact

      was made with Mr. Leeds about the complaint until January 2013, which

      even City personnel considered to be an unusually long period of time

      between when a complaint is made and the accused is interviewed. The

                                        9
   EEO office did not conclude its investigation until March 2013, when it

   determined that the information was insufficient to substantiate Ms.

   McKinney’s complaint that she had not been reclassified based on her race.

(3) Ms. McKinney also applied for a managerial position in 2012; without

   explanation, Mr. Leeds did not show up for her first scheduled interview

   and then made no eye contact with her during her interview, instead

   thumbing through his phone. She attributed his conduct to her complaint

   about the delay in her job reclassification.

(4) Ms. McKinney did not get that job, so she complained to the City’s ethics

   hotline, and nothing came of the complaint. The job instead went to an

   individual who applied after the job posting had closed but during the two

   to three days that it reopened.

(5) As indicated above, when Ms. Irving came to the office, she made what

   Ms. McKinney considered to be an offensive comment to African-

   American personnel about going to the back of or getting off the bus.

(6) While Ms. McKinney’s responsibilities increased after Ms. Irving

   arrived, she also testified that Ms. Irving ordered department employees to

   stop performing certain tasks and then told a superior that the employees

   were not getting certain work done. Ms. Irving agreed that some of the

   time-sensitive permits that Ms. McKinney worked on were delayed for

   lack of a signature, requiring that they be redone.



                                     10
(7) Ms. Irving changed Ms. McKinney’s work hours in June 2013 to allow

  the office to be open for “normal business hours” in the absence of Ms.

  Irving’s predecessor, who was on sick leave. When the predecessor’s sick

  leave continued into the school year, Ms. McKinney informed Ms. Irving

  that her hours needed to change to accommodate her children’s return to

  school. Ms. Irving testified that she faulted Ms. McKinney for not telling

  her, when the change was made, that it could be a problem during the

  school year and informed her that an earlier start time would be

  conditionally allowed only.    Ms. Irving also testified that she did not

  understand why Ms. McKinney had initially agreed to an 8-to-5 schedule

  without letting her know that such hours were unnecessary given office

  functions.

(8) According to Ms. McKinney, Ms. Irving was constantly rude, bullying,

  and disruptive, despite all the help Ms. McKinney provided to her in light

  of the many years since Ms. Irving had worked on the types of permits for

  which the department was responsible, and changed a performance

  evaluation that had been completed by Ms. Irving’s predecessor before his

  retirement so that it reduced Ms. McKinney’s raise from three percent to

  two percent. Ms. Irving had signed the predecessor’s evaluation but then

  submitted her own evaluation of Ms. McKinney instead, downgrading her

  performance. Ms. McKinney’s complaint to human resources about this

  matter did not result in any corrective action.

                                    11
      (9) Ms. McKinney took about a month of Family Medical Leave time off in

          October 2014, because she “was under so much stress and pressure dealing

          with [Ms.] Irving that [she] could not take it, not one more second.” She

          also testified that she told another City employee that she was considering

          resigning because of the stress of interacting with Ms. Irving. 7                        Ms.

          McKinney brought the problems she was having working with Ms. Irving

          to the attention of Ms. Irving’s supervisor who essentially told her to work

          it out on her own.

      (10) Despite Ms. Irving accommodating the needs of some employees who

          had exhausted their leave time and needed more time off, Ms. Irving

          refused Ms. McKinney’s request for leave in November 2014, indicating

          that Ms. McKinney did not have sufficient time to take the leave. Ms.

          McKinney then sought unpaid leave, but was told she could not take

          unpaid leave, and attempted to secure human resources department

          approval for unpaid leave without success just before her departure .

          According to Ms. McKinney, Ms. Irving’s predecessor had approved the

          leave in early 2014.


7
    Specifically, Ms. McKinney testified as follows:

          I told Rachel that I was thinking of resigning because it was too stressful of an
          environment for me to work with [Ms. Irving] and to have no intervention. I also had
          told Rachel that before [Ms. Irving’s predecessor] had left, he had told me, he said,
          Natalie, you get you an attorney and you get out of here. Because they are trying to
          fire you by any means necessary. So you get out of here as quick as you can. Anxiety
          and fear. I was like, oh, my gosh, I would rather resign on my own terms than to be
          fired and not be employable. And so like I mean, I just couldn’t handle the stress and
          the stress of the situation. I just couldn’t do it.

                                                   12
   (11) The City began taking steps while Ms. McKinney was out of the office

      to terminate her. This action was taken in the absence of any leave policy

      specific to an exempt employee in the Industrial Waste Department and

      despite a citywide policy of progressive discipline for repeat absences,

      including counseling, reprimand letters, and suspension. Her final day

      with the City was in January 2015.

   (12) After Ms. Irving’s predecessor retired, a job description that appeared to

      fit Ms. Irving’s qualifications was created and posted. Ms. McKinney, who

      had performed the supervisor’s job throughout his absences, applied for

      the position, but was never considered a viable candidate because she

      lacked the tenure and formal supervisory experience specified in the

      description. The City’s EEO did not complete its investigation after she

      complained that she did not get the job due to race discrimination.

      As in Diaz, this evidence was sufficient to show improper conduct and

subjective offense. Diaz, 484 S.W.3d at 84. The City compares the improper

conduct to which Ms. McKinney was subject with offensive sexual and disability

harassment in other cases and argues that the evidence here did not rise to the

level of severe or pervasive conduct. In its view, the alleged improper conduct

Ms. McKinney faced “pale[s] in comparison.” We disagree and cannot reverse

because probative facts support the jury’s conclusion.      When the workplace

office responsible for investigating claims of discrimination against a supervisor

fails to act, lets such complaints languish, or prematurely terminates

                                       13
discrimination investigations, affected employees would have to conclude that

their complaints will not be taken seriously by an indifferent or possibly

complicit employer. When supervisors and superiors sit on raises, promotions,

and re-assesments, or fail to make eye contact during job interviews, such

improper conduct is as damaging as unwanted physical contact or degrading

comments. When a performance evaluation is improperly downgraded, resulting

in a lower raise, a minority employee would be hard-pressed to conclude that

race was not at issue. When a supervisor tells her superiors that work that was

supposed to be done is not being done, and it was the supervisor who instructed

the minority employees not to do work, the conclusion that they have been set

up to fail is inescapable. When a supervisor and human resources personnel

summarily refuse to accommodate the needs of a minority employee for time off,

but work to help other employees in a similar situation, and then terminate that

employee without giving a serious thought to a lesser sanction for taking time

off without approval, motivation is clearly suspect. Recall, as well, that the

supervisor who created a stressful work environment for a minority employee set

the tone for her tenure by making a racist comment when she first met with

department employees. We believe that a reasonable jury would conclude that

this ongoing and pervasive conduct, subjectively perceived as racial harassment,

added up over time to tell an African-American employee that, on the basis of

her race, her work and expertise were not valued.



                                      14
      The evidence relating to the subjective manifestations that Ms. McKinney

experienced included an ever-present fear of losing her job, stress induced by a

supervisor who interfered with her work on a daily basis and an unresponsive

human resources department, as well as the use of medical leave to deal with the

stress. As in Diaz, this evidence was sufficient for the jury to conclude that Ms.

McKinney was negatively affected by the hostile work environment. Diaz, 484
S.W.3d at 84. This point is denied.

      In the second point, the City claims that the trial court abused its discretion

in allowing, over objection, “me-too” witnesses to testify in that their allegations

were not sufficiently similar to Ms. McKinney’s nor did they fit within the legal

theories of her case. It claims that it preserved this point by objecting to their

testimony before they testified and by asserting it in the motion for new trial.

Ms. McKinney argues that the City failed to preserve this point because it did

not object to the “me-too” witnesses during trial. We agree. The trial court’s

ruling about these witnesses was made in response to the City’s second motion

in limine and occurred before Ms. McKinney’s counsel made an opening

statement or called any witness. To the extent that the direct examination of the

“me-too” witnesses remained within the parameters of the court’s preliminary

ruling, the City did not raise any objection to their testimony. “A motion in

limine, by itself, preserves nothing for appeal. After the denial of its mot ion in

limine, a party is required to object at trial to the introduction of the evidence

and to reassert the objection in post-trial motions.”        Kerr v. Mo. Veterans

                                         15
Comm'n, 537 S.W.3d 865, 880 (Mo. App. W.D. 2017) (citations omitted). We

may review this point, if at all, for plain error. Rule 84.13(c).

      Under Rule 84.13(c), “[p]lain errors affecting substantial rights may be

considered on appeal, in the discretion of the court, though not raised or

preserved, when the court finds that manifest injustice or miscarriage of justice

has resulted therefrom.” Although we have discretion to conduct plain-error

review, such review “is rarely applied in civil cases, and may not be invoked to

cure the mere failure to make proper and timely objections.” Sasnett v. Jons, 400
S.W.3d 429, 437 (Mo. App. W.D. 2013) (citation omitted). “We will reverse for

plain error in civil cases only in those situations when the injustice of the error

is so egregious as to weaken the very foundation of the process and seriously

undermine confidence in the outcome of the case.” Id. (citation omitted).

      Federal courts have found error where trial courts “reject ‘me too’ evidence

based solely on the fact that the other employees had a different supervisor or

were fired by a different person.” Cox v. Kansas City Chiefs Football Club, Inc.,

473 S.W.3d 107, 122 (Mo. banc 2015). The inquiry is “‘fact based and depends

on many factors.’” Id. (quoting Sprint/United Mgmt. Co. v. Mendelsohn, 552
U.S. 379, 388 (2008)). Evidence of improper conduct “at the hands of other

decisionmakers may be admissible if this evidence would be relevant to the

plaintiff[’]s circumstances and theory of the case as determined through an

individualized fact-based analysis applying [such] factors.” Id. at 123. The court

in Cox also quoted Griffin v. Finkbeiner, 689 F.3d 584, 598-99 (6th Cir. 2012),

                                        16
which related the plaintiff’s circumstances and theory of the case to factors such

as “temporal and geographical proximity, whether the various decisionmakers

knew of the other decisions, whether the employees were similarly situated in

relevant respects, or the nature of each employee’s allegations of retaliation.”

Cox, 473 S.W.3d at 122-23. Significantly, “[t]here is no one set of agreed-upon

factors, and no one factor is dispositive.” Id. at 122.

      The witnesses about whom the City complains neither worked in the same

department in which Ms. McKinney worked nor worked under the same

supervisory personnel.     According to the City, this makes their testimony

irrelevant because they were not similarly situated and their complaints lacked a

probative connection to Ms. McKinney’s circumstances and theory of the case .

Each of these witnesses did, however, share a common experience with Ms.

McKinney; they were City employees, alleged discriminatory treatment in the

workplace, and had attempted to seek redress through the City’s EEO office.

Each met the same response—delayed action or no action. When employees

follow prescribed procedures, some of them repeatedly, and meet with the same

response, a jury could reasonably conclude that the City condoned a hostile work

environment, allowing racial and sexual discrimination to occur across multiple

departments and turning its EEO office into a “black hole” where complaints

disappeared and enforcement of workplace anti-discrimination policies simply

did not occur. This evidence was on all fours with Ms. McKinney’s complaint

about and evidence of a hostile work environment. In this regard, she alleged in

                                        17
her petition, “Defendants knew or should have known of the harassment and

failed to take prompt and effective remedial action.” 8 The trial court did not err

in allowing this testimony, and thus no plain error has occurred, let alone error

so egregious as to undermine confidence in the outcome of the case. This point

is denied.

                                          Conclusion

       Because the evidence was sufficient to submit Ms. McKinney’s hostile

work-environment claim to the jury and because, under plain-error review, the

trial court did not err in admitting the “me-too” witness testimony, we affirm.

The MHRA authorizes the court to award court costs and reasonable attorney

fees to the prevailing party, including those prevailing on appeal. § 213.111.2

RSMo. (2000 and 2017 Cum. Supp.). Accordingly, we grant Ms. McKinney’s

motion for attorney fees incurred since entry of the circuit court’s judgment and

remand to the circuit court for a determination of the amount of attorney fees and

costs to be awarded.


                                                     /s/ Thomas H. Newton
                                                     Thomas H. Newton, Judge


Cynthia L. Martin, P.J., and Victor C. Howard, J. concur.



8
 Elsewhere in the petition and incorporated by reference were the following allegations: (1) “Human
Resources did nothing with the Desk Audit for nearly a year”; (2) regarding Ms. Irving’s downgrade
of her performance evaluation, “Plaintiff filed a grieva nce with Steve Morrison to Human Resources
about the evaluation process. Plaintiff was not provided a hearing on her grievance.”

                                                18